Exhibit 10.1




MUTUAL RELEASE AND SETTLEMENT OF ALL CLAIMS




This Mutual Release and Settlement of All Claims (“Agreement”) effective this
27th  day of October, 2011 (the “Effective Date”) , is made and entered into by
and among Ocean Way Investments, LLC, a California limited liability company
(“Ocean Way”), Our World Live, Inc., a Nevada corporation (“OWL”) and
wholly-owned subsidiary of Media Technologies, Inc., a Nevada corporation
(“Media Tech”).  Ocean Way, OWL and Media Tech shall collectively be referred to
as the “Parties.”  




RECITALS




A.

Whereas, Ocean Way is the holder of that certain Convertible Promissory Note in
the principal amount of $100,000 dated June 7, 2011, issued by OWL as the
Borrower (the “Note”).  A copy of the Note is attached hereto as Exhibit A and
incorporated herein by this reference.




B.

Whereas, on August 24, 2011, Ocean Way tendered is election to convert the Note
into shares of common stock.




C.

Whereas, subsequent to Ocean Way’s election to convert but prior to the issuance
of the shares, Media Tech approached Ocean Way along with all other holders of
the Owl Notes seeking to have the note holders agree to extend the maturity date
of the Note and the time before the Note would be convertible.




D.

Whereas, Ocean Way declined the request for extension and demand the repayment
of the Note immediately, prior to the maturity date.




E.

Whereas, in order to avoid the time and expense of a dispute matter and
protracted litigation, the Parties have agreed to settle their disputes, without
admission of liability, on the terms and conditions set forth below.




AGREEMENT




1.

Payment.  Subject to and condition upon the release by Ocean Way of OWL, Media
Tech and their respective, current and former officers, directors, employees,
shareholders, note holders, attorneys, assigns, agents, representatives,
predecessors and successors in interest, as set forth below, Media Tech shall
pay Ocean Way the total Sum of One Hundred Three Thousand Dollars ($103,000)
representing the unpaid principal and a portion of the accrued interest on under
the Note, as follows:




(a)

$25,000 payable on November 5, 2011; and




(b)

$78,000 payable on December 5, 2011.




(c)

All payments shall be made by check payable and delivered to Ocean Way
Investments, LLC c/o Jeffrey

M. Verdon, Manager, 19800 MacArthur Blvd., Suite 1000, Irvine, CA 92616.




2.

Release by Ocean Way.  Subject to and conditioned upon the payment by Media Tech
to Ocean Way, as set forth in Section 1, above and the release by OWL and Media
Tech set forth in Section 3, below, Ocean Way hereby discharges and releases
OWL, Media Tech and their respective current and former officers, directors,
employees, shareholders, note holders, attorneys, assigns, agents,
representatives, predecessors and successors in interest, from any and all
claims, demands, obligations, or causes of action heretofore or hereafter
arising out of, connected with, or incidental to the Note and any rights
thereunder, including any conversion rights, or any relationship between Ocean
Way, OWL and Media Tech, prior to the effective date hereof.





--------------------------------------------------------------------------------



3.

Release by OWL and Media Tech.  Subject to and conditioned upon the release by
Ocean Way set forth in Section 2, above, OWL and Media Tech hereby discharge and
release Ocean Way and its  current and former officers, directors, employees,
shareholders, note holders, attorneys, assigns, agents, representatives,
predecessors and successors in interest, from any and all claims, demands,
obligations, or causes of action heretofore or hereafter arising out of,
connected with, or incidental to the Note and any rights thereunder, or any
relationship between Ocean Way, OWL and Media Tech, prior to the effective date
hereof.




4.

No Admission of Liability.  It is understood and agreed that this Agreement was
negotiated to resolve all outstanding issues between the Parties in order to
avoid the time, effort and cost in continuing litigation.  The Parties agree
that this Agreement was never intended and shall never constitute nor be
construed as an admission of any liability or wrongdoing by any Party.  




5.

Release of Unknown Claims.  It is intended that this Agreement shall be
effective as a bar to all claims whether now known or unknown, and each of the
Parties expressly waive any and all rights and claims under Section 1542 of the
California Civil Code, which provides:




A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.




6.

Differences in Known Facts.  Each of the Parties understands and acknowledges
that the facts under which this Agreement is made may later be determined to be
inaccurate, incomplete or misleading.  Each of the Parties accepts the risks
that the facts now believed to be true may later be determined to be inaccurate,
incomplete or misleading and agrees that this Agreement shall nonetheless be and
remain in all respects binding and effective on the Parties and not subject to
termination or rescission.  




7.

Consultation with Counsel.  The Parties acknowledge that they have consulted
with their respective legal counsel before entering into this Agreement and have
read, understood, and voluntarily agreed to execute this Agreement with full
knowledge that it shall become a binding, enforceable legal contract.




8.

Modification.  No modification or amendment of this Agreement shall be of any
force or effect unless in writing and executed by all the Parties that would be
affected by the modification or amendment.




9.

No Other Representations or Warranties.  The Parties acknowledge that no
representations or warranties of any kind have been made by anyone to induce the
signing of this Agreement other than as set forth in writing herein.




10.

Ownership of Claims.  The Parties hereto represent and warrant that they have
not assigned, transferred or otherwise encumbered any of the claims, demands,
causes of action or interest herein settled, released or transferred and that
they are fully entitled to enter into this Agreement.




11.

Notices.  All notices, requests, demands and other communications under this
Agreement, including any request or demand for indemnification under paragraph
3, shall be in writing and shall be deemed to have been duly given on the date
of service if served personally on the party to whom notice is to be given or
within five (5) business days if mailed to the party to whom notice is to be
given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:





2 of 4




--------------------------------------------------------------------------------




If to Ocean Way, addressed to:

Ocean Way Investments, LLC

Attn: Jeffrey M. Verdon, Manager

19800 MacArthur Blvd., Suite 1000

 Irvine, CA 92616.




If to OWL, addressed to:

Our World Live, Inc.

Attn: Michael Williams, President

2360 Corporate Circle

Suite 425

Henderson, Nevada 89703




If to Media Tech, addressed to:

Media Technologies, Inc.

Attn: Bryant D. Cragun, President

2360 Corporate Circle

Suite 425

Henderson, Nevada 89703




With a Copy (which shall not constitute notice), addressed to Media Tech
counsel:

Chachas Law Group P.C.

Attn: George G. Chachas

2445 Fifth Avenue, Suite 440

San Diego, CA 92101




12.

Payment of Costs and Expenses; Attorney’s Fees.  Each party hereto shall be
responsible for the payment of its own costs, expenses and attorneys’ fees in
conjunction with the matters referred to herein.  However, in the event
litigation is commenced to interpret or enforce any of the provisions of this
Agreement, to recover damages for the breach of any of the provisions of this
Agreement, or to obtain declaratory relief in connection with any of the
provisions of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees and costs from the other party.




13.

Governing Law; Venue.  This Agreement is being executed and delivered, and is
intended to be performed, in the State of California, and to the extent
permitted by law, the execution, validity, construction, and performance of this
Agreement shall be construed and enforced in accordance with the laws of the
State of California without giving effect to conflict of law principles.  This
Agreement shall be deemed made and entered into in San Diego County, State of
California and venue for any Proceeding as defined below, in connection with
this Agreement shall be in San Diego County, California.




14.

Waiver of Jury Trial.  The Parties hereto hereby voluntarily and irrevocably
waive trial by jury in any Proceeding brought in connection with this Agreement,
any of the related agreements and documents, or any of the transactions
contemplated hereby or thereby. For purposes of this Agreement, “Proceeding”
includes any threatened, pending, or completed action, suit, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing, or any other actual, threatened, or completed proceeding, whether
brought by or in the right of any party or otherwise and whether civil,
criminal, administrative, or investigative, in which a Party was, is, or will be
involved as a party or otherwise.





3 of 4




--------------------------------------------------------------------------------



15.

Interpretation.  The provisions of this Agreement have been fully negotiated by
the Parties and no statute or rule of interpretation requiring strict
construction against the drafter of a contract shall apply to this Agreement.  




16.

Signature in Counterpart; Facsimile Signatures.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures shall be sufficient for execution of this Agreement.




17.

Severability.  In the event any provision of this Agreement shall be held to be
void, voidable or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect.




18.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
Parties.  The terms of this Agreement are contractual and not merely recitals.
 This Agreement is executed without reliance upon any representation by any
Party or representative of any Party.  The undersigned have carefully read and
understands the contents of this release and signs the same as their own free
act.




19.

Authority to Execute the Agreement.  Each Party entity represents and warrants
that the individual signing the Agreement on its behalf is authorized by that
entity to do so.




IN WITNESS THEREOF, each of the undersigned has executed this Agreement
effective as of the date and year first above written.

OCEAN WAY INVESTMENTS, LLC




Dated: October 27, 2011

/s/ Jeffrey M. Verdon      

By:  Jeffrey M. Verdon

Its:  Manager




MEDIA TECHNOLOGIES




Dated: October 27, 2011

/s/ Bryant D. Cragun      

By:  Bryant D. Cragun

Its: President




OUR WORLD LIVE, INC.




Dated: October 27, 2011

/s/ Michael Wiliams        

By: Michael Williams

Its: President








4 of 4


